                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-233-MOC-DCK

 SIEMENS POSTAL, PARCEL and AIRPORT )
 LOGISTICS LLC,                     )
                                    )
           Plaintiff,               )
                                    )
    v.                              )                             ORDER
                                    )
 PTERIS GLOBAL (USA) and PTERIS     )
 GLOBAL LIMITED,                    )
                                    )
           Defendants.              )
                                    )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Unopposed Motion To Seal”

(Document No. 42) filed September 19, 2019. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Plaintiff’s Supplemental Brief in Support of its Motion for Preliminary

Injunction contains sensitive and private information that is inappropriate for public access.

Having carefully considered the motion and the record, and noting consent of Defendants’ counsel,

the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Plaintiff’s Unopposed Motion To Seal”

(Document No. 42) is GRANTED, and (Document No. 43) is sealed until further Order of this

Court.



                                     Signed: September 30, 2019
